DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“A beam splitting element for splitting the ultra-fast laser pulse . . .” as found in claims 6-8.
“At least one optical path adjusting member for adjusting an optical path . . .” as found in claims 6-8.
“A beam combining element disposed behind the at least one optical path adjusting member for combining . . .” as found in claims 6-8.
“A polarization adjusting member for adjusting polarization directions of the fundamental light . . .” as found in claims 6-8.
“A spectral acquisition device for acquiring a spectral pattern of the interference” as found in claims 6-8.
“A data processing unit for performing Fourier transform on the spectral pattern . . .” as found in claims 6-8.
“A feedback control unit for feeding the RED back . . .” as found in claim 7.
	With further regard to the above limitations, the terms “element”, “member”, “device”, and “unit” are used as substitutes for the word “means” as nonce words or generic placeholders for performing the claimed function.  Each generic placeholder is modified by functional language, the placeholder being coupled to that functional language by the transition word “for”.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
0 to a wavelength of λ0 “to generate an interference with the fundamental light”.  However, it is unclear how simply frequency doubling the light having wavelength 2λ0 to λ0 is sufficient, on its own, to generate an interference with the fundamental light, because the two different lights beams are never recombined.  Without the beams being recombined, how can the claimed interference be generated?
Further regarding claim 1, line 8 of the claim recites “performing Fourier transform on an interference spectrum of the interference”; however, it is unclear from the claim how this interference spectrum is obtained, as the interference that has allegedly been generated is not detected or turned into a spectrum in some way by the claim.
Claims 2-5 are rejected by virtue of their dependence on at least claim 1, thereby containing all the limitations of the above claim. 
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6-8 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for performing an all-phase measurement of an ultra-fast laser pulse, a spectral range of the ultra-fast laser pulse being greater than one octave, the method comprising, among other essential steps, acquiring a relative envelope delay (RED) between the 
	As to claim 6, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an all-phase measurement device associated with an ultra-fast laser pulse, the device comprising, among other essential features, a data processing unit for performing Fourier transform on the spectral pattern of the interference, and extracting a relative envelope delay (RED) between the fundamental light and the frequency doubled light and a carrier envelope phase (CEP), wherein an abscissa and an ordinate of a first peak of the result of the Fourier transform represent the RED and a total relative phase (RTP), respectively, in combination with the rest of the limitations of the above claim.
	With further regard to the above claims, the closest prior art of record, “Sub-Optical-Cycle Coherent Waveform Synthesis” by Fang et al. and “Single-shot measurement of carrier-envelope phase changes by spectral interferometry” by Kakehata et al. disclose specifics of interferometric measurement of an ultra-fast laser pulse along with spectral measurement of carrier-envelope phase changes by spectral interferometry.  However, this prior art, taken either alone or in combination, fails to disclose or render obvious the specifics of the claimed invention as discussed above, particularly where an abscissa and an ordinate of a first peak of the result of the Fourier transform represent the RED and a total relative phase (RTP).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 5,530,544 to Trebino et al. and US Pat. 5,754,292 to Kane et al. disclose .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 25, 2022